GAERTNER, Judge,
concurring.
I concur in the majority result, but for somewhat different reasons.
The Supreme Court in Robin v. Blue Cross Hospital Service, Inc., 637 S.W.2d 695 (Mo.banc 1982), succinctly stated the law regarding interpretation of insurance contracts:
The rules of construction applicable to insurance contracts require that the language used be given its plain meaning. Madison Block Pharmacy, Inc. v. United States Fidelity & Guaranty Co., 620 S.W.2d 343, 346 (Mo. banc 1981); Moskowitz v. Equitable Life Assur. Soc. of the United States, 544 S.W.2d 13, 20 (Mo. banc 1976). If the language is unambiguous the policy must be enforced according to such language. Moskowitz, 544 S.W.2d at 20; State Farm Mutual Automobile Co. v. Thomas, 549 S.W.2d 616, 618 (Mo.App.1977). If the language is ambiguous it will be construed against the insurer. Meyer Jewelry Co. v. General Insurance Co. of America, 422 S.W.2d 617, 623 (Mo.1968). Language is ambiguous if it is reasonably open to different constructions; and language used will be viewed in light of “the meaning that would ordinarily be understood by the layman who bought and paid for the policy.” Stafford v. Travelers Ins. Co., 530 S.W.2d 23, 25 (Mo.App.1975).
Id. at 698.
The provisions of the master policy relating to maternity benefits are set forth in *710the majority opinion. Within the same policy clause, the drafters state benefits will be paid “for confinement beginning within nine months after termination of insurance” and simultaneously provide “the provision shall be applicable only if this policy is in effect on the date of commencement of confinement." (emphasis added). Applying the rules set forth in Robin, it is clear this language is ambiguous to say the least. The former provision provides for pregnancy benefits even after the termination of the policy whereas the latter section attempts to negate this coverage. Thus, within the same clause coverage is both given and taken away.
As an insurance contract, the language of the policy must be interpreted in favor of the insured and against the insurer. Robin, 637 S.W.2d at 698.
Accordingly, for the reason that the conflict in policy terms must be resolved in favor of the insured, I concur in the affirmance.